DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-37, 40-43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (WO 2015/137518) in view of Chopinet et al. (US 6333285).  US20170015180 is the National Stage Application PG-Pub and is used as the translation of the WIPO document.  See MPEP 1893.01(d).
Sakamoto discloses a windshield glass laminate.  Concerning claims 28, 32, and 43, Sakamoto discloses the windshield comprises an inner glass sheet and outer glass sheet, wherein the outer glass sheet comprises is a heat ray absorbing glass that has silicon dioxide, magnesium oxide, calcium oxide, alkali metal oxide (which would include sodium oxide) that overlap in ranges, 0.4 to 1.3 mass% total iron oxide, 0 to 0.5 mass% titanium dioxide, and 0 to 2 mass% cesium oxide (para. 0059-0071).  Examiner notes that Sakamoto discloses that the heat-ray absorbing glass composition would less silica and alumina than the clear glass (para. 0071); as such, the values for the heat ray absorbing glass would overlap and include the claimed values.  The glass sheets have visible transmittance values that would meet federal standards para. 0062).  As such, it would have been obvious to one of ordinary skill in the art to select sheets that have the required solar absorbance and visible transmittance to meet the federal standards. However, Sakamoto is silent to the clear glass having the claimed compressive stress and composition thereof.  
With respect to claim 33-35, the outer glass sheet is thicker than the inner glass sheet, wherein the thickness of the outer glass sheet is at least 1.5 times thicker than the inner glass sheet and the thickness of the outer and inner glass sheets meet the limitations as claimed (para. 0072-0074).  Concerning claim 36, as shown above, the heat ray absorbing glass sheet can be substantially free of cobalt oxide and/or include a titanium dioxide in an amount the encompasses the claimed range (para. 0059-0071).  With respect to claim 37, since the addition of iron oxide in the amounts as disclosed by Sakamoto would reduce the alumina amount, the heat ray absorbing glass would have alumina in less of a content than the inner glass (para. 0059-0071).  In regards to claim 47, the windshield glass laminate has a total thickness less than 5 mm (para. 0072).  However, Sakamoto is silent to the clear glass having the claimed compressive stress and composition thereof.
Chopinet discloses a glass composition and a chemically tempered glass sheet.  With respect to the claimed first pane (or inner pane), Chopinet discloses the glass sheet has a compressive stress of at least 400 MPa and has the composition as claimed in claim 40 (cols. 3-6; Examples 3-5).  The glass sheets were formed by a float process (col. 5, lines 20-24) and the resulting glass sheets have good hydrolytic resistance and improved mechanical properties (cols. 3-4, starting at line 65; col. 7, lines 24-67).  As such, it would have been obvious to one of ordinary skill in the art to use the glass sheet of Chopinet as the inner glass sheet of Sakamoto, .

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (WO 2015/137518) in view of Chopinet et al. (US 6333285) as applied to claim 28 above, and further in view of Pilkington (Review Lecture). US20170015180 is the National Stage Application PG-Pub and is used as the translation of the WIPO document.  See MPEP 1893.01(d).
The prior art discloses the above, including Chopinet disclosing its glass sheets are made by a float process but is silent to whether all the glass sheets are formed by a float process.
Pilkington discloses that float glass process glass sheets do not have optical distortions and reduce the amount of wasted glass produced by other processes which require polishing after sheet formation (pp. 1-8).  Given that the glass sheets are used in creating a laminated windshield, wherein optical distortions can create issues in visibility, one of ordinary skill in the art would have been motivated to use a float glass process for both sheets, in order to reduce or eliminate optical distortions from forming in the glass and eliminate wasted glass.

Claims 28-39, 41-43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (WO 2015/137518) in view of Lambricht (WO 2015/150207). MPEP 1893.01(d).
Sakamoto discloses a windshield glass laminate.  Concerning claims 28, 32, and 43, Sakamoto discloses the windshield comprises an inner glass sheet and outer glass sheet, wherein the outer glass sheet comprises is a heat ray absorbing glass that has silicon dioxide, magnesium oxide, calcium oxide, alkali metal oxide (which would include sodium oxide) that overlap in ranges, 0.4 to 1.3 mass% total iron oxide, 0 to 0.5 mass% titanium dioxide, and 0 to 2 mass% cesium oxide (para. 0059-0071).  Examiner notes that Sakamoto discloses that the heat-ray absorbing glass composition would less silica and alumina than the clear glass (para. 0071); as such, the values for the heat ray absorbing glass would overlap and include the claimed values.  The glass sheets have visible transmittance values that would meet federal standards (para. 0062).  As such, it would have been obvious to one of ordinary skill in the art to select sheets that have the required solar absorbance and visible transmittance to meet the federal standards. However, Sakamoto is silent to the clear glass having the claimed compressive stress and composition thereof.  
With respect to claim 33-35, the outer glass sheet is thicker than the inner glass sheet, wherein the thickness of the outer glass sheet is at least 1.5 times thicker than the inner glass sheet and the thickness of the outer and inner glass sheets meet the limitations as claimed (para. 0072-0074).  Concerning claim 36, as shown above, the heat ray absorbing glass sheet can be substantially free of cobalt oxide and/or include a titanium dioxide in an amount the encompasses the claimed range (para. 0059-0071).  With respect to claim 37, since the addition of iron oxide in the amounts as disclosed by Sakamoto would reduce the alumina amount, the para. 0059-0071).  In regards to claim 47, the windshield glass laminate has a total thickness less than 5 mm (para. 0072).  However, Sakamoto is silent to the clear glass having the claimed compressive stress and composition thereof.
Lambricht discloses a glass composition and a chemically strengthened glass sheet thereof.  Concerning the first pane (or inner sheet), Lambricht discloses a glass composition silica, alumina, sodium oxide, calcium oxide, magnesium oxide, and potassium oxide within the claimed ranges, and alumina meeting the endpoint of 4.0 wt% (pp. 6-10).  The composition is formed into a sheet using a float process and subsequently chemically treated to form a surface compressive stress of at least 785 MPa (Examples; p. 7, lines 6-20).  Glass sheets formed from the disclosed composition are cheaper in cost to produce but are still able to be chemically tempered easily to produce better reinforcement of glass (pp. 4-5).  Lambricht further discloses that it is known in the art that chemically strengthened glass sheets are used in laminated glass for automotive applications (pp. 1-2).  
As such, it would have been obvious to one of ordinary skill in the art to use the glass sheet of Lambricht as the inner glass sheet of Sakamoto for better reinforcement for glass laminates.  Further, since the combination teaches the claimed structure and Sakamoto discloses that the windshield must meet federal standards, it would have been obvious to select sheets that meet the federal standards and have the claimed transmittance and color values.  Alternatively, since the laminate comprises the same materials with the same thicknesses, the visible and solar transmittance and color of the windshield would be the same.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (WO 2015/137518) in view of Lambricht (WO 2015/150207) as applied to claim 28 above, and further in view of Pilkington (Review Lecture). US20170015180 is the National Stage Application PG-Pub for the ‘518 application and is used as the translation of the WIPO document.  See MPEP 1893.01(d).
The prior art discloses the above, including Lambricht disclosing its glass sheets are made by a float process but is silent to whether all the glass sheets are formed by a float process.
Pilkington discloses that float glass process glass sheets do not have optical distortions and reduce the amount of wasted glass produced by other processes which require polishing after sheet formation (pp. 1-8).  Given that the glass sheets are used in creating a laminated windshield, wherein optical distortions can create issues in visibility, one of ordinary skill in the art would have been motivated to use a float glass process for both sheets, in order to reduce or eliminate optical distortions from forming in the glass and eliminate wasted glass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783